722 N.W.2d 666 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Aubrey Cassile LOVE, Defendant-Appellant.
Docket No. 131173. COA No. 268389.
Supreme Court of Michigan.
October 27, 2006.
On order of the Court, the application for leave to appeal the March 31, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Bay Circuit Court to consider defendant's claim for 100 days of additional sentence credit under MCL 769.11b. The defendant avers that credit for 267 days should have been applied to his sentence instead of 167 days. If the court determines that an error was made in the number of jail credit days stated in the presentence report, it shall prepare and forward an amended judgment of sentence to the Michigan Department of Corrections. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.
We do not retain jurisdiction.